DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 November 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9-11, 14-16, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (United States Patent Application Publication 2019/0020822), hereinafter referenced as Sharma, in view of Lim et al. (United States Patent Application Publication 2018/0234595), hereinafter .
Regarding claim 6, Sharma discloses a camera module comprising: a driving mechanism including a driving component (figure 9B exhibits a driving component comprising magnets 912, AF coil 916 and flexure arms 932 as disclosed at paragraphs 86 and 92), a fixed assembly (figure 9B exhibits a fixed assembly including stationary platform 930, shield can 940, 944 as disclosed at paragraphs 86, 93 and 99), and a movable assembly (figure 9B exhibits a moveable assembly including the moveable platform 928 as disclosed at paragraph 88); a photosensitive chip assembled on the movable assembly (figure 9B exhibits image sensor 906 disposed on the platform 928 as disclosed at paragraph 88); and a lens component assembled on the fixed assembly (figure 9B exhibits lens 904 which is assembled on shield can 940 or other fixed stationary component of the camera as disclosed at paragraph 99); wherein the driving component comprises an elastic conductor element (figure 9B exhibits flexure arms 932 which as discussed at paragraph 97 includes conductive traces), a closed circuit (figure 9B exhibits AF coil 916 as disclosed at paragraph 86), and a magnetic element (figure 9B exhibits magnets 912 as disclosed at paragraph 86); wherein the closed circuit is located in a magnetic field generated by the magnetic element, and is configured to communicate with the elastic conductor element to generate an electromagnetic force for overcoming an elastic force of the elastic conductor element (paragraphs 70 and 101 teaches that the coil is provided with a current and through interaction with the magnetic field communicates to the flexure arms 932 to flex in the z-direction; it is apparent that in order to move, the elastic force of the flexure arm must be overcome); wherein the elastic conductor element is fixedly connected with the fixed assembly (figure 9B exhibits wherein the flexure arms 932 are connected to the stationary platform 930 as disclosed at paragraph 92), and is abutted against the movable assembly (figure 9B exhibits wherein the flexure arms are abutted against the bottom of platform 928 as disclosed at paragraph 92); and the elastic conductor element is configured to drive the movable assembly to move relative to the fixed assembly during a focusing function in response to determining that the electromagnetic force is greater than the elastic force of the elastic conductor element (paragraph 101 teaches that coil 916 is configured to move the sensor relative to the lens during an AF operation); -2-Application No.: 16/554,232Attorney Docket No.: 13269.0040-00000wherein the photosensitive chip assembled on the movable assembly moves up and down with the movable assembly along a direction of an optical axis of the lens component assembled on the fixed assembly, and is configured to cooperate with the lens component to implement an automatic focusing function (paragraph 101 teaches that movement of the flexure arms, and subsequently the image sensor which is moveably mounted to the flexure arms, in the optical axis direction occurs based on the current applied to the AF coil, it is apparent that a lens and image sensor cooperate to implement the AF motion disclosed in paragraph 101); and the camera module is automatically focused via a movement of the photosensitive chip (paragraph 101 teaches that movement of the sensor in the z-direction results in an auto focusing operation), and the lens component is fixed on the fixed assembly (paragraph 99 teaches that the lens is help by lens holder 946 which is connected to a stationary component of the camera 902); wherein the photosensitive chip comprises a photosensitive body and a circuit board connected with the photosensitive body (figure 9B exhibits wherein the photosensitive chip includes a circuit board 920 and a photosensitive body 906 as disclosed at paragraph 92), a position of the photosensitive body corresponds to a position of the lens component (figure 9B exhibits wherein the position of image sensor 906 corresponds to that of the lens as disclosed at paragraph 86), and the closed circuit is electrically connected with the circuit board (figure 9B exhibits wherein coil 916 is disposed on and electrically connected with substrate 920 as disclosed at paragraph 88), wherein the fixed assembly comprises a housing and a cover body, the housing and the cover body are configured to cooperate to define an assembly space, and the driving component and the movable assembly are disposed in the assembly space (figure 9B exhibits a fixed assembly including shield can 940 and a lower cover not labeled which define a space into which the driving component and the moveable assembly are disposed), wherein the movable assembly is configured to cooperate with at least one part of the housing to define an accommodating portion, and the driving component is assembled in the accommodating portion (figure 9B exhibits wherein moveable assembly 928 cooperates with shield can 940 to define an area into which the driving component is assembled).  However, Sharma fails to disclose wherein the circuit board is made of a flexible material and that the housing and cover body are configured to cooperate in a sealing manner.
At the time of filing, there was a recognized problem or need in the art to provide a circuit board for mounting an image sensor.  There were a finite number of identified and predictable potential solutions to the recognized need or problem which were:
Have the circuit board be made of a rigid material;
Have the circuit board be made of a flexible material (paragraph 56 of Lim teaches that a circuit board which is used for mounting an image sensor thereon can be “a printed circuit board, a flexible circuit, other circuit board type, and/or combinations thereof”); or
Have the circuit board be made of a combination of rigid and flexible materials.
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all the solutions provide a substrate for mounting an image sensor.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Sharma in view of Lim fail to disclose that he housing and cover body are configured to cooperate in a sealing manner.
Ba-Tis is a similar or analogous system to the claimed invention as evidenced Ba-Tis teaches a camera module which actuates in image sensor to perform autofocusing wherein the motivation of protecting the image sensor from dust and mechanical shocks would have prompted a predictable variation of Sharma by applying Ba-Tis’s known principal of having a housing and cover cooperate in a sealing manner (figure 7B exhibits a camera module in which an image sensor and its actuator are sealed between a housing and cover as disclosed at paragraph 39).  When applying this known technique to Sharma it would have been obvious to a person having ordinary skill in the art to have the shield can 940 and the lower cover cooperate in a sealing manner as taught by Ba-Tis.
In view of the motivations such as protecting the image sensor from dust and mechanical shocks one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Sharma.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 9, Sharma in view of Lim and further in view of Ba-Tis discloses everything claimed as applied above (see claim 6), in addition, Sharma discloses wherein the cover body comprises a body portion configured to cooperate with the housing and a hollow portion corresponding to the photosensitive body of the photosensitive chip (figure 9B exhibits wherein the body has an outer edge and a hollow portion within said outer edge in which the image sensor 906 is arranged); and the lens-3-Application No.: 16/554,232Attorney Docket No.: 13269.0040-00000 component of the camera module is assembled outside the cover body (figure 9B exhibits wherein at least a portion of lens 904 is assembled outside the cover body), and is configured to cooperate with the hollow portion in a sealing manner (figure 9B exhibits wherein the lens 904 in cooperation with the shield can 940 seals the image sensor area).  
Regarding claim 10, Sharma in view of Lim and further in view of Ba-Tis discloses everything claimed as applied above (see claim 6), in addition, Sharma discloses wherein the magnetic element comprises two magnetic elements, and the two magnetic elements are assembled at two opposite ends of the fixed assembly (figure 8C exhibits wherein there are two magnets at opposite ends of the fixed assembly). 
Regarding claim 11, Sharma in view of Lim and further in view of Ba-Tis discloses everything claimed as applied above (see claim 6), in addition, Sharma discloses wherein the elastic conductor element comprises two elastic conductor elements, and the two elastic conductor elements are provided at two opposite ends of the movable assembly (figure 9A exhibits wherein there are two flexure arms 932 at opposite ends of the fixed assembly).
Regarding claim 14, Sharma discloses an electronic device, comprising: a device body (figure 14 exhibits a device body); and a camera module assembled on the device body (figure 14 exhibits cameras 1364 on the device body as disclosed at paragraph 140); wherein the camera module comprises: a driving mechanism (figure 9B exhibits VCM actuator 908 as disclosed at paragraph 86), a photosensitive chip (figure 9B exhibits image sensor 906 as disclosed at paragraph 86), and a lens component (figure 9B exhibits lens 904 as disclosed at paragraph 86); wherein the driving mechanism comprises: a driving component (figure 9B exhibits a driving component comprising magnets 912, AF coil 916 and flexure arms 932 as disclosed at paragraphs 86 and 92), a fixed assembly (figure 9B exhibits a fixed assembly including stationary platform 930, shield can 940, 944 as disclosed at paragraphs 86, 93 and 99), and a movable assembly (figure 9B exhibits a moveable assembly including the moveable platform 928 as disclosed at paragraph 88); the photosensitive chip being assembled on the movable assembly (figure 9B exhibits image sensor 906 disposed on the platform 928 as disclosed at paragraph 88); and the lens component being assembled on the fixed assembly (figure 9B exhibits lens 904 which is assembled on shield can 940 or other fixed stationary component of the camera as disclosed at paragraph 99); wherein the driving component comprises an elastic conductor element (figure 9B exhibits flexure arms 932 which as discussed at paragraph 97 includes conductive traces), a closed circuit (figure 9B exhibits AF coil 916 as disclosed at paragraph 86), and a magnetic element (figure 9B exhibits magnets 912 as disclosed at paragraph 86); wherein the closed circuit is located in a magnetic field generated by the magnetic element, and is configured to communicate with the elastic conductor element to generate an electromagnetic force for overcoming an elastic force of the elastic conductor element (paragraphs 70 and 101 teaches that the coil is provided with a current and through interaction with the magnetic field communicates to the flexure arms 932 to flex in the z-direction; it is apparent that in order to move, the elastic force of the flexure arm must be overcome); wherein the elastic conductor element is fixedly connected with the fixed assembly (figure 9B exhibits wherein the flexure arms 932 are connected to the stationary platform 930 as disclosed at paragraph 92), and is abutted against the movable assembly (figure 9B exhibits wherein the flexure arms are abutted against the bottom of platform 928 as disclosed at paragraph 92); and the elastic conductor element is configured to drive the movable assembly to move relative to the fixed assembly during a focusing function in response to determining that the electromagnetic force is greater than the elastic force of the elastic conductor element (paragraph 101 teaches that coil 916 is configured to move the sensor relative to the lens during an AF operation); -2-Application No.: 16/554,232Attorney Docket No.: 13269.0040-00000wherein the photosensitive chip assembled on the movable assembly moves up and down with the movable assembly along a direction of an optical axis of the lens component assembled on the fixed assembly, and is configured to cooperate with the lens component to implement an automatic focusing function (paragraph 101 teaches that movement of the flexure arms, and subsequently the image sensor which is moveably mounted to the flexure arms, in the optical axis direction occurs based on the current applied to the AF coil, it is apparent that a lens and image sensor cooperate to implement the AF motion disclosed in paragraph 101); and the camera module is automatically focused via a movement of the photosensitive chip (paragraph 101 teaches that movement of the sensor in the z-direction results in an auto focusing operation), and the lens component is fixed on the fixed assembly (paragraph 99 teaches that the lens is help by lens holder 946 which is connected to a stationary component of the camera 902); wherein the photosensitive chip comprises a photosensitive body and a circuit board connected with the photosensitive body (figure 9B exhibits wherein the photosensitive chip includes a circuit board 920 and a photosensitive body 906 as disclosed at paragraph 92), a position of the photosensitive body corresponds to a position of the lens component (figure 9B exhibits wherein the position of image sensor 906 corresponds to that of the lens as disclosed at paragraph 86), and the closed circuit is electrically connected with the circuit board (figure 9B exhibits wherein coil 916 is disposed on and electrically connected with substrate 920 as disclosed at paragraph 88), wherein the fixed assembly comprises a housing and a cover body, the housing and the cover body are configured to cooperate to define an assembly space, and the driving component and the movable assembly are disposed in the assembly space (figure 9B exhibits a fixed assembly including shield can 940 and a lower cover not labeled which define a space into which the driving component and the moveable assembly are disposed), wherein the movable assembly is configured to cooperate with at least one part of the housing to define an accommodating portion, and the driving component is assembled in the accommodating portion (figure 9B exhibits wherein moveable assembly 928 cooperates with shield can 940 to define an area into which the driving component is assembled).  However, Lim fails to disclose wherein the circuit board is made of a flexible material and that he housing and cover body are configured to cooperate in a sealing manner.
At the time of filing, there was a recognized problem or need in the art to provide a circuit board for mounting an image sensor.  There were a finite number of identified and predictable potential solutions to the recognized need or problem which were:
Have the circuit board be made of a rigid material;
Have the circuit board be made of a flexible material (paragraph 56 of Lim teaches that a circuit board which is used for mounting an image sensor thereon can be “a printed circuit board, a flexible circuit, other circuit board type, and/or combinations thereof”); or
Have the circuit board be made of a combination of rigid and flexible materials.
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all the solutions provide a substrate for mounting an image sensor.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Sharma in view of Lim fail to disclose that he housing and cover body are configured to cooperate in a sealing manner.
Ba-Tis is a similar or analogous system to the claimed invention as evidenced Ba-Tis teaches a camera module which actuates in image sensor to perform autofocusing wherein the motivation of protecting the image sensor from dust and mechanical shocks would have prompted a predictable variation of Sharma by applying Ba-Tis’s known principal of having a housing and cover cooperate in a sealing manner (figure 7B exhibits a camera module in which an image sensor and its actuator are sealed between a housing and cover as disclosed at paragraph 39).  When applying this known technique to Sharma it would have been obvious to a person having ordinary skill in the art to have the shield can 940 and the lower cover cooperate in a sealing manner as taught by Ba-Tis.
In view of the motivations such as protecting the image sensor from dust and mechanical shocks one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Sharma.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 15, Sharma in view of Lim and further in view of Ba-Tis discloses everything claimed as applied above (see claim 14), in addition, Sharma discloses wherein the magnetic element comprises two magnetic elements, and the two magnetic elements are assembled at two opposite ends of the fixed assembly (figure 8C exhibits wherein there are two magnets at opposite ends of the fixed assembly). 
Regarding claim 16, Sharma in view of Lim and further in view of Ba-Tis discloses everything claimed as applied above (see claim 14), in addition, Sharma discloses wherein the elastic conductor element comprises two elastic conductor elements, and the two elastic conductor elements are provided at two opposite ends of the movable assembly (figure 9A exhibits wherein there are two flexure arms 932 at opposite ends of the fixed assembly).
Regarding claim 20, Sharma in view of Lim and further in view of Ba-Tis discloses everything claimed as applied above (see claim 14), in addition, Sharma discloses wherein the cover body comprises a body portion configured to cooperate with the housing and a hollow portion corresponding to the photosensitive body of the photosensitive chip (figure 9B exhibits wherein the body has an outer edge and a hollow portion within said outer edge in which the image sensor 906 is arranged); and the lens-3-Application No.: 16/554,232Attorney Docket No.: 13269.0040-00000 component of the camera module is assembled outside the cover body (figure 9B exhibits wherein at least a portion of lens 904 is assembled outside the cover body), and is configured to cooperate with the hollow portion in a sealing manner (figure 9B exhibits wherein the lens 904 in cooperation with the shield can 940 seals the image sensor area).  
Regarding claim 23, Sharma in view of Lim and further in view of Ba-Tis discloses everything claimed as applied above (see claim 6), however, Sharma fails to disclose wherein a concave portion is arranged on the movable assembly and is configured to bear a photosensitive body of the photosensitive chip, and when the photosensitive body is in the concave portion, a thickness of the driving mechanism is matched with a thickness of the photosensitive chip.
Sharma teaches an image sensor mounted on the bottom side of a substrate (figure 9B exhibits image sensor 906 mounted on a lower side of substrate 920 as disclosed at paragraph 88). Lim teaches wherein a concave portion is arranged on the movable assembly and is configured to bear a photosensitive body of the photosensitive chip, and when the photosensitive body is in the concave portion, a thickness of the driving mechanism is matched with a thickness of the photosensitive chip (figure 5 exhibits cavity 273 which is concave and hold image sensor 572 such that a between the substrate and chip are matched as disclosed at paragraphs 72 and 73).  Because both Sharma and Lim teach methods of providing a mounting location for an image sensor, it would have been obvious to a person having ordinary skill in the art the substitute one method for the other to achieve the predictable result of mounting an image sensor.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang (United States Patent Application Publication 2009/0109318) teaches a camera module in which focusing is carried out by moving a sensor relative to a lens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696